1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
       PAUL O'BEIRNE, an individual,
11                                                      No. 2:15-cv-01330RSL
                                Plaintiff,
12                                                      ORDER GRANTING PLAINTIFF’S
                v.                                      MOTION TO COMPEL
13
       TROY STAFFORD, an individual,
14
                                Defendant.
15

16          This matter comes before the Court on plaintiff Paul O’Beirne’s Motion to Compel.
17   Dkt. # 49. Having considered the motion, the Court ORDERS as follows:
18          Plaintiff’s Motion to Compel is GRANTED. Mr. Stafford is directed to appear for
19   his deposition at the offices of the plaintiff’s attorney at a mutually agreed upon date no
20   later than March 1, 2019. Stafford is directed to contact plaintiff’s attorney John Jamnback
21   at 206-515-3800 no later than February 11, 2019 to schedule his deposition.
22          In addition, Mr. Stafford is ordered to produce at his deposition copies of all
23   documents requested by plaintiff in Exhibit A to the subpoena that was previously served
24   upon him on September 17, 2018.
25          Mr. Stafford is advised that his failure to comply with this order, appear for his
26   deposition, and produce the requested documents may result in a finding of contempt of


      ORDER GRANTING PLAINTIFF’S
      MOTION TO COMPEL
      NO. 2:15-cv-01330-RSL – Page 1
1    Court against him, and may subject him to severe sanctions, up to and including arrest.

2           Finally, the Court will award Plaintiff reasonable attorney’s fees, costs, and travel

3    expenses incurred in connection with Mr. Stafford’s previous failure to appear for his

4    deposition and this Motion to Compel. Plaintiff is directed to file a motion for attorney’s

5    fees within 10 days of the date of this order.

6
            Dated this 28th day of January, 2019.
7

8
                                                      A
                                                      ROBERT S. LASNIK
9
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING PLAINTIFF’S
      MOTION TO COMPEL
      NO. 2:15-cv-01330-RSL – Page 2
